Deny and Opinion Filed February 23, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00114-CV

       IN RE JAMES T. DANIEL AND KRISTI A. DANIEL, Relators

          Original Proceeding from the 380th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 380-52305-2021

                        MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                         Opinion by Justice Pedersen, III
      Before the Court is relators’ February 11, 2022 petition for writ of mandamus

in which they challenge the trial court’s temporary order changing the conservator

with the exclusive right to determine the children’s primary residence. Entitlement

to mandamus relief requires relators to show that the trial court clearly abused its

discretion and that they lack an adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition, real party in interest’s response, and the

record, we conclude that relators have failed to show their entitlement to the relief

requested. See TEX. R. APP. P. 52.8(a). Accordingly, we deny the petition for writ

of mandamus.
220114f.p05     /Bill Pedersen, III/
                BILL PEDERSEN, III
                JUSTICE




              –2–